DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, replace “an inner surface” with –the inner surface--, as the inner surface is previously recited in line 4.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 2, replace “an inner surface” with –the inner surface--, as the inner surface is previously recited in claim 1 line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the ends" in lines 1 and 2 and “the perimeter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first liner" in line 1 and “the second liner” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for outer and inner liners in claim 1 but not first and second liners.
Claim 18 recites the limitation "the outer end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for a first or second end in claim 1 but not an outer end.
Claim 20 recites the limitation "the ends" in lines 1 and 2 and “the perimeter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All of the claims are examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penner et al. (US 20170347736 A1; hereinafter, “Penner”).
The applied reference has a common applicant (Bell Sports, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Penner discloses a helmet (helmet, title) comprising: an outer liner (shell 40 including layer 44); an inner liner disposed inward from and nested within the outer liner such that the outer liner is stacked on top of the inner liner (layer 100), the inner liner comprising an inner surface with at least one hole (opening 106); a fit belt (fit system member or cradle 80 including fit system arms 108) comprising at least one pin (pin 82b) coupled to an inner surface of the inner liner with the at least one hole 

As to claim 2, Penner discloses the helmet of claim 1, further comprising: a slip plane disposed between an inner surface of the outer liner and an outer surface of the inner liner (between 100 and 40 as disclosed in pp 0028), wherein the slip plane comprises mating surfaces of the inner liner and the outer liner and further comprises a low friction thermoplastic material (between 100 and 40 as disclosed in pp 0028, and pp 0031 discloses 100 is formed of low friction thermoplastic material).  



As to claim 4, Penner discloses the helmet of claim 1, wherein the inner liner and the outer liner comprise mating spherical surfaces (pp 0044) which aid in allowing the mating spherical surfaces of the inner liner and of the outer liner to rotate in relation to each other in any direction (capable of aiding).  

As to claim 6, Penner discloses the helmet of claim 1, wherein the ends of the fit belt (fig 3A shows the fit belt which has a number of elements that could be considered ends such as 82C or 84 or 108) are inserted into a fit system (82d as shown in fig 3A) that adjusts the perimeter of the fit belt by drawing in or letting out the ends of the fit belt.  

As to claim 7, Penner discloses the helmet of claim 1, wherein the elastomeric strap is coupled to the inner liner and the outer liner at points located along a lower edge of the helmet (figs 2, 5A, 5B, 5C, 6D).  

As to claim 8, Penner discloses a helmet (helmet, title) comprising: an outer liner (shell 40 including layer 44); an inner liner disposed inward from and nested within the 

As to claim 9, Penner discloses the helmet of claim 8, wherein the inner liner and the outer liner comprise mating surfaces comprising a spheroid (pp 0044), ovoid, or ellipsoid contour which aids in allowing the mating surfaces of the inner liner and of the outer liner to rotate in relation to each other in at least one desired direction (capable of aiding).  

As to claim 10, Penner discloses the helmet of claim 8, wherein the inner liner and the outer liner comprise mating surfaces comprising a low friction material (between 100 and 40 as disclosed in pp 0028, and pp 0031 discloses 100 is formed of low friction thermoplastic material).  

As to claim 11, Penner discloses the helmet of claim 8, further comprising: the outer end of the elastomeric strap comprises a recess (pp 0045 discloses an opening or cut-out in the first end 122); and a fastener (pp 0045 discloses a pin 126) that extends 

As to claim 12, Penner discloses the helmet of claim 8, further comprising the first liner and second liner formed of a crushable foam (as best understood because the first and second liners lack antecedent basis, 44 of 40 may be EPS, EPP, or EPO as disclosed in pp 0025; pp 0030 of the present specification discloses “crushable foam, including EPS, EPP, or EPO).

As to claim 14, Penner discloses the helmet of claim 8, wherein the elastomeric strap is coupled to the inner liner and the outer liner at points located along a lower edge of the helmet (figs 2, 5A, 5B, 5C, 6D).

As to claim 15, Penner discloses a helmet (helmet, title) comprising: a first liner (shell 40 including layer 44); a second liner disposed such that the first liner is stacked on top of the second liner (layer 100); a fit belt coupled to an inner surface of the second liner (fit system member or cradle 80 including fit system arms 108 coupled directly to 100 as disclosed in pp 0033 or indirectly via 40 as disclosed in pp 0033); and an elastomeric strap comprising a first end and a second end opposite the first end (elastomeric member or elastically deformable component 120, pp 0045) wherein: the first end of the elastomeric strap is coupled to an inner surface of the first liner (end 122 is coupled to 40 as disclosed in pp 0045), and the second end of the elastomeric strap is coupled to the fit belt (via 106 as disclosed in pp 0045).  

As to claim 16, Penner discloses the helmet of claim 15, wherein the first liner and the second liner comprise mating surfaces comprising a spheroid (pp 0044), ovoid, or ellipsoid contour which aids in allowing the mating surfaces of the first liner and of the second liner to rotate in relation to each other in at least one desired direction (capable of aiding).  

As to claim 17, Penner discloses the helmet of claim 15, wherein the first liner and the second liner comprise mating surfaces comprising a low friction material (between 100 and 40 as disclosed in pp 0028, and pp 0031 discloses 100 is formed of low friction thermoplastic material).  

As to claim 18, Penner discloses the helmet of claim 15, further comprising: the outer end of the elastomeric strap comprises a recess (pp 0045 discloses an opening or cut-out in the first end 122); and a fastener (pp 0045 discloses a pin 126) that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the first liner (pp 0045).  

As to claim 19, Penner discloses the helmet of claim 15, wherein the elastomeric strap is coupled to the first liner and the second liner at points located along a lower edge of the helmet (figs 2, 5A, 5B, 5C, 6D).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penner et al. (US 20170347736 A1; hereinafter, “Penner”).

As to claim 5, Penner does not disclose the helmet of claim 1, wherein the elastomeric strap provides relative movement between the outer liner and the inner liner in a range of 0-30 millimeters.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide relative movement between the outer liner and the inner liner in a range of 0-30 millimeters, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.

As to claim 13, Penner does not disclose the helmet of claim 8, wherein the elastomeric strap provides relative movement between the outer liner and the inner liner in a range of 0-30 millimeters.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide relative movement between the outer liner and the inner liner in a range of 0-30 millimeters, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 II A.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry (US 20150089724 A1) in view of Moeller et al. (US 20040255370 A1; hereinafter, “Moeller”).

As to claim 1, Berry discloses a helmet (helmet, title) comprising: an outer liner (outer shell 112); an inner liner disposed inward from and nested within the outer liner such that the outer liner is stacked on top of the inner liner (inner shell 102).
Berry does not disclose a fit belt, the inner liner comprising an inner surface with at least one hole; a fit belt comprising at least one pin coupled to an inner surface of the inner liner with the at least one hole mateably coupled with the at least one pin; and an elastomeric strap comprising an inner end and an outer end opposite the inner end wherein: the outer end of the elastomeric strap is coupled to an inner surface of the outer liner, the outer end of the elastomeric strap comprising a recess and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the outer liner, and the inner end of the elastomeric strap is coupled to the fit belt.
Moeller teaches a similar helmet (helmet, title) including a fit belt (fit element 2), the inner liner (foam liner 21) comprising an inner surface with at least one hole (receiving darts 36 as shown in fig 1 which may also be pins as disclosed in pp 0023); a fit belt comprising at least one pin (darts 36 as shown in fig 1 which may also be pins as disclosed in pp 0023) coupled to an inner surface of the inner liner with the at least one hole mateably coupled with the at least one pin (fig 1).

Regarding the limitation “elastomeric,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastomeric strap, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding the limitation of the strap being coupled to the outer liner with a recess and fastener, Moeller fig 2 shows that the strap is coupled to the outer liner with a recess and fastener (buckle); however, the recess is on the outer liner and not the strap.  One of ordinary skill would recognize that reversing the coupling mechanism such that the recess was on the strap would involve obvious reversal of parts.  It is also noted that pp 0040 in the present disclosure states that male/ female ends may be interchanged or reversed, so Applicant’s own disclosure lacks criticality for the recess being on the strap and not the outer liner.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the coupling such that the strap and outer shell 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the inner liner comprising an inner surface with at least one hole; a fit belt comprising at least one pin coupled to an inner surface of the inner liner with the at least one hole mateably coupled with the at least one pin; and an elastomeric strap comprising an inner end and an outer end opposite the inner end wherein: the outer end of the elastomeric strap is coupled to an inner surface of the outer liner, the outer end of the elastomeric strap comprising a recess and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the outer liner, and the inner end of the elastomeric strap is coupled to the fit belt for the purpose of providing a helmet with improved fit (Moeller pp 0005).

    PNG
    media_image1.png
    644
    601
    media_image1.png
    Greyscale


As to claim 2, Berry as modified discloses the helmet of claim 1, further comprising: a slip plane disposed between an inner surface of the outer liner and an outer surface of the inner liner (pp 0042), but does not disclose the slip plane comprises 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide low friction thermoplastic material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 3, Berry as modified does not disclose the helmet of claim 1, further comprising one or more of the inner liner and the outer liner formed of expanded polystyrene (EPS), expanded polypropylene (EPP), or expanded polyolefin (EPO).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide EPS, EPP, or EPO, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 4, Berry as modified discloses the helmet of claim 1, wherein the inner liner and the outer liner comprise mating spherical surfaces which aid in allowing the mating spherical surfaces of the inner liner and of the outer liner to rotate in relation to each other in any direction (see Berry figs, capable of aiding).  

As to claim 5, Berry as modified does not disclose the helmet of claim 1, wherein the elastomeric strap provides relative movement between the outer liner and the inner liner in a range of 0-30 millimeters.  


As to claim 6, Berry as modified discloses the helmet of claim 1, wherein the ends of the fit belt are inserted into a fit system that adjusts the perimeter of the fit belt by drawing in or letting out the ends of the fit belt (see Moeller figs which show any number of elements that may be considered “ends” and that are inserted into a system and Moeller pp 0006).  

As to claim 7, Berry as modified discloses the helmet of claim 1, wherein the elastomeric strap is coupled to the inner liner and the outer liner at points located along a lower edge of the helmet (Moeller fig 2).  

As to claim 8, Berry discloses a helmet (helmet, title) comprising: an outer liner (outer shell 112); an inner liner disposed inward from and nested within the outlet liner (inner shell 102).
Berry does not disclose a fit belt coupled to an inner surface of the inner liner; and an elastomeric strap comprising an inner end and an outer end opposite the inner end wherein:  23Attorney Docket No. 1852.015 CON the outer end of the elastomeric strap is coupled to an inner surface of the outer liner, and the inner end of the elastomeric strap is coupled to the fit belt.  

Regarding the limitation “elastomeric,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastomeric strap, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a fit belt coupled to an inner surface of the inner liner; and an elastomeric strap comprising an inner end and an outer end opposite the inner end wherein:  23Attorney Docket No. 1852.015 CON the outer end of the elastomeric strap is coupled to an inner surface of the outer liner, and the inner end of the elastomeric strap is coupled to the fit belt for the purpose of providing a helmet with improved fit (Moeller pp 0005).

    PNG
    media_image1.png
    644
    601
    media_image1.png
    Greyscale


As to claim 9, Berry as modified discloses the helmet of claim 8, wherein the inner liner and the outer liner comprise mating surfaces comprising a spheroid, ovoid, or ellipsoid contour which aids in allowing the mating surfaces of the inner liner and of the 

As to claim 10, Berry as modified does not disclose the helmet of claim 8, wherein the inner liner and the outer liner comprise mating surfaces comprising a low friction material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide low friction material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 11, Berry as modified does not disclose the helmet of claim 8, further comprising: the outer end of the elastomeric strap comprises a recess; and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the outer liner.  
Moeller teaches the outer end of the elastomeric strap is coupled to an inner surface of the outer liner (see annotated fig 2 below), the outer end of the elastomeric strap comprising a recess and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the outer liner (see modification below), and the inner end of the elastomeric strap is coupled to the fit belt (see annotated fig 2 below).
Regarding the limitation of the strap being coupled to the outer liner with a recess and fastener, Moeller fig 2 shows that the strap is coupled to the outer liner with a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the coupling such that the strap and outer shell are attached by a recess on the strap, since a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(A).	

As to claim 12, Berry as modified discloses the helmet of claim 8, further comprising the first liner and second liner formed of a crushable foam (as best understood, 110 of 102 may be made of foam as disclosed in Berry pp 0049, and foam is capable of being crushed).  

As to claim 13, Berry as modified does not disclose the helmet of claim 8, wherein the elastomeric strap provides relative movement between the outer liner and the inner liner in a range of 0-30 millimeters.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide relative movement between the outer liner and the inner liner in a range of 0-30 millimeters, since where the general conditions of a claim are 

As to claim 14, Berry as modified discloses the helmet of claim 8, wherein the elastomeric strap is coupled to the inner liner and the outer liner at points located along a lower edge of the helmet (Moeller fig 2).  

As to claim 15, Berry discloses a helmet (helmet, title) comprising: a first liner (outer shell 112); a second liner disposed such that the first liner is stacked on top of the second liner (inner shell 102).
Berry does not disclose a fit belt coupled to an inner surface of the second liner; and an elastomeric strap comprising a first end and a second end opposite the first end wherein: the first end of the elastomeric strap is coupled to an inner surface of the first liner, and the second end of the elastomeric strap is coupled to the fit belt.  
Moeller teaches a similar helmet (helmet, title) including a fit belt (fit element 2) coupled to an inner surface of the second liner (foam liner 21); and an elastomeric strap (32, 35, see pp 0022 and obvious modification below) comprising a first end and second end opposite the first end (this is a known feature of straps) wherein: the first end of the elastomeric strap is coupled to an inner surface of the first liner (see annotated fig 2 below), and the second end of the elastomeric strap is coupled to the fit belt (see annotated fig 2 below).
Regarding the limitation “elastomeric,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastomeric 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a fit belt coupled to an inner surface of the second liner; and an elastomeric strap comprising a first end and a second end opposite the first end wherein: the first end of the elastomeric strap is coupled to an inner surface of the first liner, and the second end of the elastomeric strap is coupled to the fit belt for the purpose of providing a helmet with improved fit (Moeller pp 0005).

    PNG
    media_image1.png
    644
    601
    media_image1.png
    Greyscale


As to claim 16, Berry as modified discloses the helmet of claim 15, wherein the first liner and the second liner comprise mating surfaces comprising a spheroid, ovoid, or ellipsoid contour which aids in allowing the mating surfaces of the first liner and of the 

As to claim 17, Berry as modified does not disclose the helmet of claim 15, wherein the first liner and the second liner comprise mating surfaces comprising a low friction material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide low friction material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 18, Berry as modified does not disclose the helmet of claim 15, further comprising: the outer end of the elastomeric strap comprises a recess; and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the first liner.  
Moeller teaches the outer end of the elastomeric strap is coupled to an inner surface of the outer liner (see annotated fig 2 below), the outer end of the elastomeric strap comprising a recess and a fastener that extends through the recess of the outer end of the elastomeric strap to couple the elastomeric strap to the outer liner (see modification below), and the inner end of the elastomeric strap is coupled to the fit belt (see annotated fig 2 below).
Regarding the limitation of the strap being coupled to the outer liner with a recess and fastener, Moeller fig 2 shows that the strap is coupled to the outer liner with a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have reversed the coupling such that the strap and outer shell are attached by a recess on the strap, since a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(A).	

As to claim 19, Berry as modified discloses the helmet of claim 15, wherein the elastomeric strap is coupled to the first liner and the second liner at points located along a lower edge of the helmet (Moeller fig 2).  

As to claim 20, Berry as modified discloses the helmet of claim 15, wherein the ends of the fit belt are inserted into a fit system that adjusts the perimeter of the fit belt by drawing in or letting out the ends of the fit belt (see Moeller figs which show any number of elements that may be considered “ends” and that are inserted into a system and Moeller pp 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner




/SALLY HADEN/           Primary Examiner, Art Unit 3732